DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed January 12, 2022 have been entered.  Claims 1, 2, 7, 8 and 12 have been amended.  Claim 9 has been cancelled.  Claims 1-8 and 10-15 are currently pending in the application. The cancellation of Claim 9 has overcome the previous objection to the drawings.  A new rejection under 35 U.S.C. 112(b) has been entered with regards to claims 1-8 and 10-15 as discussed below.
Applicant argues on pages 6 and 7 of Applicant’s remarks that the previously cited reference of Ellis, for claim 1, and Harris in view of Ellis do not disclose, teach or suggest the newly amended subject matter of wherein of the at least one of the accessories is a lantern, comprising a magnet therein, wherein the lantern is coupled to and removable from at least one of the headboard portion, the first arm, and the second arm via the magnet.  However, a new rejection has been entered with the cited art of Ellis in view of Carlin et al. (U.S. Publication No. 2014/0130252) and further in view of Cass (U.S. Publication No. 2016/0242564) as cited for claim 1, and Harris in view of Carlin et al. and further in view of Cass as cited for claim 7, as discussed in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claims 1 and 7, it is generally unclear how the lantern with a magnet therein is coupled to the inflatable headboard apparatus made of non-magnetic materials (where the inflatable headboard is made of plastic, vinyl, coated fabric, and/or another suitable material or combination of materials, see specification, paragraph 0027).  Examiner recommends amending the claims to include magnets disposed within the inflatable headboard apparatus as described in paragraph 0024 of Applicant’s specification.  Claims 2-6, 8 and 10-15 are additionally rejected by virtue of their dependence on claims 1 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (U.S. Patent No. 8,136,182) in view of Carlin et al. (U.S. Publication No. 2014/0130252), hereinafter referred to as Carlin, and further in view of Cass (U.S. Publication No. 2016/0242564).
Regarding claim 1, Ellis discloses a wraparound inflatable headboard apparatus 112, comprising:  a headboard portion 200; a first arm 202 and a second arm 204 (Figure 3); and a plurality of accessories (comprising cup holders 280 and support 114, see Figures 3 and 7); wherein the headboard portion 200 and the first and second arms 202 and 204 are configured to accommodate the plurality of accessories (where the cup holders 280 are located in arms 202 and 204, and where the support can be attached to the headboard portion 200 via fasteners, see Figures 2, 3, and 7, and see Col. 6, lines 23-34); wherein at least one of the accessories 280 is fixedly attached to the at least one of the headboard portion, the first arm 202, and the second arm 204 (where the cup holders 280 are attached to the arms 202 and 204, Figure 7 and Figure 3); and wherein at least one of the accessories 114 is removable from the at least one of the headboard portion 200, the first arm, and the second arm (where support 114 is detachable from the headboard 200 via fasteners, see Col. 6, lines 23-34 and Figures 2-3).
Ellis does not disclose at least one of the accessories is a lantern, comprising a magnet therein, wherein the lantern is coupled to and removable from at least one of the headboard portion, the first arm, and the second arm via the magnet.
Cass teaches a lantern 150, comprising a magnet therein (Figure 12 and paragraph 0078), wherein the lantern 150 is coupled to and removable from a cupholder platform 50 located adjacent bed 70 via the magnet (Figure 12 and paragraph 0078 where a further retention mechanism, such as magnets, could be employed with the LED light 150 to help keep it in place).  Carlin teaches wherein at least one of the accessories 16’ comprises a magnet therein (paragraph 0038), wherein the accessory 16’ is coupled to and removable from the inflatable body 12 via the magnet (Figure 8 and paragraph 8, where table 16 is securable’ to the inflatable bed 12 via a variety of fasteners, including a magnet).

Regarding claim 2, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, further discloses wherein the plurality of accessories comprises at least one of a mobile device storage, a lantern, and a cupholder 280 (see Ellis, Figures 3 and 7).
Regarding claim 6, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, further discloses wherein one or more of the plurality of accessories 280 is integrated into a structural body of the wraparound inflatable headboard apparatus 112 (Figures 3 and 7, where cup holders 280 are integrated into the armrests 202 and 204).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Carlin and Cass, and further in view of Coons (U.S. Publication No. 2019/0038024).
Regarding claim 3, Ellis, as modified, discloses the subject matter of claim 1. Ellis, as modified, does not disclose wherein one of the plurality of accessories is a holster.
Coons teaches wherein one of the plurality of accessories is a holster 75 (Figure 9, paragraphs 0018 and 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis, as modified, so that one of the plurality of .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Carlin and Cass, and further in view of Nelson et al. (U.S. Publication No. 2017/0149181), hereinafter referred to as Nelson.
Regarding claim 4, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, does not disclose wherein one of the plurality of accessories is powered.
Nelson teaches wherein one of the plurality of accessories 100 is powered (Figures 4 and 10, where electrical hub 100 is powered through power cord 110 to outlet 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis, as modified, so that one of the plurality of accessories is powered as taught by Nelson, because providing the electrical hub accessory of Nelson is able to supply power to various electronic devices (such as laptop 24 and mobile phone 20 of Figures 1 and 2) used by a user sitting on the furniture assembly (Abstract and Figures 1 and 2).
Regarding claim 5, Ellis, as modified, discloses the subject matter of claim 1.  Ellis, as modified, does not disclose wherein one of the plurality of accessories is an outlet.
Nelson teaches wherein one of the plurality of accessories 100 is an outlet 132c (Figure 4 and paragraphs 0068-0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis, as modified, so that one of the plurality of accessories is an outlet as taught by Nelson, because providing the electrical hub accessory of Nelson is able to supply power to various electronic devices (such as laptop 24 and mobile phone .
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (U.S. Publication No. 2006/0163935) in view of Carlin and further in view of Cass.
Regarding claim 7, Harris discloses an inflatable bed system, comprising:  an inflatable headboard apparatus 6 further comprising a headboard and arms (see annotated Figure 2c, below); an inflatable mattress 14 (Figure 2c and paragraphs 0019-0020); wherein the headboard and arms 6 (see annotated Figure 2c, below) are configured in a bracket shape; wherein the inflatable mattress 14 comprises a shape complementary to the bracket shape of the headboard and arms 6 such that the inflatable headboard apparatus 6 at least partially surrounds the inflatable mattress 14 (see annotated Figure 2c, below, and additionally see Figures 2a-c).


    PNG
    media_image1.png
    452
    592
    media_image1.png
    Greyscale


Cass teaches at least one accessory 150, wherein the at least one accessory 150 is supplied proximal a user (on platform 50), wherein the at least one accessory is supplied proximal a user when the platform 50 is arranged about the mattress 70, wherein the at least one of the accessories is a 150, comprising a magnet therein (Figure 12 and paragraph 0078), wherein the lantern 150 is coupled to and removable from a cupholder platform 50 located adjacent bed 70 via the magnet (Figure 12 and paragraph 0078 where a further retention mechanism, such as magnets, could be employed with the LED light 150 to help keep it in place). Carlin teaches wherein the at least one accessory 16’ is supplied proximal a user and attached to  the inflatable mattress 22, (Figure 9 and paragraph 0038) wherein at least one of the accessories 16’ comprises a magnet therein (paragraph 0038), wherein the accessory 16’ is coupled to and removable from the inflatable body 12 via the magnet (Figures 8 and 9and paragraph 8, where table 16 is securable’ to the inflatable bed 12 via a variety of fasteners, including a magnet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ellis so that at least one of the accessories is a lantern, comprising a magnet therein, wherein the lantern is coupled to and removable from at least one of the headboard portion, the first arm, and the second arm via the magnet as taught by Cass and Carlin, because an LED light located adjacent a bed may serve as a source of light at a user's bedside, being able to be used as an aide for preparing for bed and/or as a night light, as desired by a user (see Cass, paragraph 0078), where magnetic attachment to an inflatable body 
Regarding claim 10, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7.  Harris, as modified, further discloses wherein the inflatable headboard apparatus 6 is arranged to at least partially surround the inflatable mattress 14 (see Harris, annotated Figure 2c, above).
Regarding claim 11, Harris, as modified, discloses the subject matter as discussed above with regard to claims 7 and 10.  Harris, as modified, further discloses wherein the inflatable headboard apparatus 6 imparts stability to the inflatable mattress 14 by contacting the inflatable mattress 14 on at least three sides thereof (see Harris, annotated Figure 2c, above).
Claims 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Carlin and Cass, and further in view of Ellis.
Regarding claim 8, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7.  Harris, as modified, does not disclose wherein the at least one accessory provides additional storage.
Ellis teaches wherein the at least one accessory 280 provides additional storage (see Ellis, Figures 3 and 7 and Col. 5, lines 47-58, where the at least on accessory of Ellis comprises a cupholder for storing beverages proximal a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris so that the at least one accessory provides additional storage as taught by Ellis, because the cupholders of Ellis allow for a drink to be stored in the armrests, in proximity to a user’s hand, allowing the drink to be easily accessible to a user (Figures 3 and 7).
Regarding claim 14, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7.  Harris, as modified, does not disclose wherein the headboard is at least partially elevated above the arms.
Ellis teaches wherein the headboard 200 is at least partially elevated above the arms 202 and 204 (Col. 5, lines 35-58 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Harris, as modified, so that the headboard is at least partially elevated above the arms as taught by Ellis, so as to provide sufficient height for support of the head, where the arms provide a gradual transition from the headboard to the cupholder at arm height, allowing the armrests to be more easily useable by a user for resting their arms or using an attached accessory, such as a cupholder (Col. 5, lines 35-58 and Figure 2).
Regarding claim 15, Harris, as modified, discloses the subject matter as discussed above with regard to claims 7 and 14.  Harris, as modified, further discloses wherein the headboard and the arms are at least partially elevated above the inflatable mattress 14 (see Harris, annotated Figure 2c, above).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Carlin and Cass, and further in view of Wu (U.S. Publication No. 2007/0199153).
Regarding claim 12, Harris, as modified, discloses the subject matter as discussed above with regard to claim 7.  Harris, as modified, does not explicitly disclose a coupling component configured to couple the inflatable headboard apparatus with the inflatable mattress.
Wu teaches a coupling component 52, 52’, and 52’’ (with corresponding fasteners 53, 53’, and 53’’) configured to couple the inflatable headboard apparatus 2 with the inflatable mattress 1 (Figure 4 and paragraphs 0022-0024).

Regarding claim 13, Harris, as modified, discloses the subject matter as discussed above with regard to claims 7 and 12.  Harris, as modified, further discloses wherein the coupling component is one or more straps 52, 52’, and 52’’ (see Wu, Figure 4 and paragraphs 0022-0024).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Rossie and Wanner GmbH (German Patent Publication No. DE 202015101276 U1)
Tarquino (U.S. Publication No. 2015/0196443)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                       

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673